In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-05-166 CR

____________________


RHONDA MILLER, a/k/a RHONDA ESPARZA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86360




MEMORANDUM OPINION (1)
 We have before the Court a motion from the appellant, Rhonda Miller, a/k/a
Rhonda Esparza, to withdraw her appeal pursuant to Tex. R. App. P. 42.2.  The motion
is signed by appellant personally and counsel of record is aware of the motion.  No opinion
has issued in this appeal.  The motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.
										PER CURIAM
Opinion Delivered June 15, 2005 
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.